NEWMAN, J.
I dissent. Four members of this court did not participate in California Hotel & Motel Assn. v. Industrial Welfare Com. (1979) 25 Cal.3d 200 [157 Cal.Rptr. 840, 599 P.2d 31]. Yet apparently they conclude either that the case binds them or that it was correctly decided.
Dissenting in that case, I argued inter alia that the alleged error was not prejudicial to the complaining employers. (25 Cal.3d at p. 217.) That also is true here, I believe. The majority in California Hotel & Motel held, however, that the employees should not be prejudiced. (See id., at p. 216.) In this case, unfortunately, the employees are seriously prejudiced by the judicially pronounced rule that in my view still is unsupportable.